Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s amendment of 7/12/2022.  Claims 1-20 are pending and rejected.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.cl 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(re: cl 15) it is not apparent whether applicant is referring to a change of rate in flow of electrolytes or change in rate of decrease in power as in a slope of the output (L1-2).  
When applicant is reducing the rate of reducing the output is applicant claiming a descending slower or does applicant mean reducing the output?  Is applicant intending reducing the amount of the rate reducing or is applicant intending reducing the amount of power?

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1,8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975) wherein Yee et al. teaches:
(re: cl 1) A vehicle operating method, comprising:
Via a controller, reducing power output of a fuel cell to an electric machine in response to the reduction in driver demand power before a reduction in the driver demand power (¶137- downhill coasting; ¶ 71- #70 fuel cell; #30 fig. 1);
And increasing electric power consumed from an electric energy storage device via the electric machine in response to reducing power output of the fuel cell (¶89-anticipates steep hill; ¶71-load powered from power supply used in event fuel cell not in power mode).
Logan teaches what Yee et al. lacks of:
an anticipated reduction in a driver demand power (¶15-anticipates driver increase; #72-70 fig. 2-¶23-reduces fuel cell power after being in performance high power level for an extended period of time; #68-70 fig. 2; ¶23-reduces power after being performance high level).
It would have been obvious at the effective time of the invention for Yee et al. to anticipate allowance for adjustment the ramp up or down time of the fuel cell in anticipation of a change in power by driver changes and driver timeouts in power demand as taught by Logan.

Yee et al. teaches:
(re: cl 8) A vehicle operating method, comprising: 
reducing electric power output of a fuel cell to an electric machine in response to anticipating the reduction in a driver demand power before the reduction in driver demand power (¶137- downhill coasting; ¶ 71- #70 fuel cell; #30 fig. 1);
increasing electric power consumed from an electric energy storage device via the electric machine in response to reducing power output of the fuel cell (¶89-anticipates steep hill; ¶71-load powered from power supply used in event fuel cell not in power mode).
Logan teaches what Yee et al. lacks of:
(¶15-anticipates driver increase/decrease in demand via controller #32; #72-70 fig. 2-¶23-reduces fuel cell power after being in performance high power level; #68-70 fig. 2; ¶23-reduces power after being performance high level).
It would have been obvious at the effective time of the invention for Yee et al. to anticipate allowance for adjustment the ramp up or down time of the fuel cell in anticipation of a change in power by driver changes and driver timeouts in power demand as taught by Logan.
anticipating an increase in driver demand power via the controller (¶15-anticipates driver increase/decrease in demand power via controller #32).

(re: cl 14) further comprising limiting reducing the electric power output of the fuel cell in response to no indication of the reduction in driver demand power within a predetermined amount of time after anticipating the reduction in driver demand power (¶15-16 keeps fuel cell at full power for a minimum period of time after internal combustion engine has been running alternator and voltage state above a threshold).  Keeps power up for a defined period of time after it has been brought on thereby limiting the reduction in power

(re: cl 15) further comprising reducing a rate that electric power output of the fuel cell is reduced in response to no indication of the reduction in driver demand power within a predetermined amount of time after anticipating the reduction in driver demand power (¶140; ¶141-does not reduce power in downgrade unless been in downgrade at least a min period of time with fuel cell power mode on; ¶15-16 keeps fuel cell at full power for a minimum period of time after internal combustion engine has been running alternator and voltage state above a threshold).

4.	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975) in further view of Gopal (US 20050139399) in further view of Mueller et al. (US 20120171585) wherein Yee et al. in view of Logan et al. teaches the elements previously discussed and Mueller et al. teaches what Yee et al. lacks of:
(re: cl 2) where the driver demand power is reduced via at least partially releasing an accelerator pedal (¶16-accelerator pedal) 
It would have been obvious at the effective time of the invention for Yee et al. to identify reduced demand power by releasing an accelerator pedal to indicate a reducing of power demand as an accelerator pedal is a well known way of communicating a driver’s intent of how much power to use as taught by Mueller et al.. 
Gopal teaches what Yee et al. lacks of: 
and where reducing power output of the fuel cell is at a rate that is less than a rate of the anticipated reduction in driver demand power (¶73-charges battery and capacitor when power demand drops below FUEL CELL capacity thereby maintaining a power output in excess of the driver demand at the FUEL CELL ; fig. 3, ¶50-¶51 -cap & battery handle peaks; ¶54 lag fuel cell power level ; 65 bat& cap increase in transient; ¶7 batteries in parralele to accomdate FUEL CELL lag)
It would have been obvious at the effective time of the invention for Yee et al. to reduce power output by less than the driver demand to use the slow changing FUEL CELL power rate to charge up batteries and capacitors during transient reductions and have them available on standby charged to assist during power demand increases as taught by Gopal. 

Mueller teaches what Yee et al. lacks of:
(re: cl 3) further comprising reducing an amount of fuel and air supplied to the fuel cell to reduce power output of the fuel cell (¶26- stop mode reduces flow-stops air flow when power demand down; abstract-stops air flow) response to anticipating the reduction in driver demand power.
It would have been obvious at the effective time of the invention for Yee et al. to reducing an amount of fuel and air supplied to the fuel cell as reducing air and fuel airflow is the way to control reduces power output to the fuel cell as taught by Mueller et al.. 

4.	Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975) in further view of Nemoto (US20160200319) wherein Yee et al. in view of Logan et al. teaches the elements previously discussed and Nemoto teaches what Yee et al. lacks of:
(re: cl 4) further comprising receiving data from one or more vehicles, not including the vehicle having the fuel cell, to anticipate the reduction in driver demand power (¶31-receiving vehicle to vehicle, decell-accell information controlled from preceding vehicle; ¶34-feed forward information controlled from preceding vehicle),
It would have been obvious at the effective time of the invention for Yee et al. to receive information from a leading vehicle in anticipation of reduction of fuel cell demand to prepare for reduced power needs due a slowdown in avoidance of a collision as taught by Nemoto.

Nemoto teaches what Yee et al. lacks of:
(re: cl 5) where the data indicates that the one or more vehicles are decelerating (¶31-receiving vehicle to -vehicle, decell-accell information controlled from preceding vehicle; ¶34-feed forward information controlled from preceding vehicle),
It would have been obvious at the effective time of the invention for Yee et al. to receive decelerating information from a leading vehicle in anticipation of reduction of fuel cell demand to prepare for reduced power needs due a slowdown in avoidance of a collision as taught by Nemoto.

Nemoto teaches what Yee et al. lacks of:
(re: cl 11) where the anticipating includes retrieving data from a plurality of vehicles other than a vehicle that includes the controller (¶31-receiving vehicle to -vehicle, decell-accell information controlled from preceding vehicle; ¶34-feed forward information controlled from preceding vehicle; abstract- communication information from first and second preceding vehicles) on acceleration and braking; ¶8- communication information from first and second preceding vehicles; CL 1- communication information from first and second preceding vehicles),
It would have been obvious at the effective time of the invention for Yee et al. to receive information from plural leading vehicles in anticipation of reduction of fuel cell demand to prepare for reduced power needs due a slowdown in avoidance of a collision with either of the plural vehicles as taught by Nemoto.

5.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975) in further view of Nemoto (US20160200319) in further view of Mukiayama (US20120123640) wherein Yee et al. in view of Logan et al. in further view of Nemoto teaches the elements previously discussed and Mukiayama teaches what Yee et al. lacks of:
(re: cl 6) The method of claim 4, further comprising receiving data from infrastructure to anticipate the reduction in driver demand power (¶120- road infrastructure to vehicle; ¶131-infrastructure to vehicle; ¶95-decel for traffic light timing).
It would have been obvious at the effective time of the invention for Yee et al. to receive information from infrastructure to anticipate reduction in driver demand power as infrastructure can provide local road condition information independent on local road and traffic signal information as taught by Mukiayama.

Mukiayama teaches what Yee et al. lacks of: 
(re: cl 7) The method of claim 4, where the infrastructure includes a traffic signaling system (¶120- road infrastructure to vehicle; ¶131-infrastructure to vehicle; ¶95-decel for traffic light timing).
It would have been obvious at the effective time of the invention for Yee et al. to receive information from infrastructure to anticipate reduction in driver demand power as infrastructure on traffic signaling systems can provide local road condition information independent on local road and traffic signal information as taught by Mukiayama.

4.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975) in further view of Gopal (US 20050139399) wherein Yee et al. in view of Logan et al. teaches the elements previously discussed and Yee et al. further teaches: 
(re: cl 9) where the anticipating includes retrieving vehicle operating data from controller memory (¶89-gps and map database to predict power demands) 
Gopal teaches what Yee et al. lacks of:
and where reducing electric power output of the fuel cell is at a rate that is less than a rate of the anticipated reduction in driver demand power (¶73-charges battery and capacitor when power demand drops below FUEL CELL capacity thereby maintaining a power output in excess of the driver demand at the FUEL CELL ; fig. 3, ¶50-51  cap & battery handle peaks; ¶54 lag fuel cell power level ; ¶65 bat& cap increase in transient; ¶7 batteries in parallel to accommodate FUEL CELL lag).
It would have been obvious at the effective time of the invention for Yee et al. to reduce power output by less than the driver demand to use the slow changing FUEL CELL power rate to charge up batteries and capacitors during transient reductions and have them available on standby charged to assist during power demand increases as taught by Gopal. 

Yee et al. teaches 
(re: cl 10) where the anticipating includes retrieving data from a global positioning system (¶89-gps and map database to predict power demands) and further comprising:
switching from delivering the amount of power delivered to the electric energy storage device to supplying power from the electric energy storage device to the electric machine in response to 
the increasing driver demand power.
(¶89- places fuel cell in a power on mode in anticipation of an upcoming incline increase
In driver demand . flipping off the alternator supplying power to the energy storage device which would result in a reverse from charging to supplying powe . ; ¶89-For an incline- a driver demand increaser-Reduces power sent via alternator by decoupling it to reduce power sent to the energy store.  Puts the fuel cell into Power MODE). 

6.	Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Yee et al. (US20110246013) in view of Logan et al. (US 20090069975 in further view of Sato et al. (US20150004508) wherein Yee et al. in view of Logan et al. teaches the elements previously discussed and further teaches: 
(re: cl 12) power and where increasing electric power output of the fuel cell is at a rate that is greater than a rate of the anticipated increase in driver demand power (¶ 92 -temperature increasing need for fan for cooling or in anticipating of refrigeration of an auxiliary trailer -an increase in power output that is demand power increase that is not a driver demand increase l ye  along with ¶73  can reroute excess power to recharge).
and Sato et al. teaches what Yee et al. lacks of:
where the anticipating includes estimating a magnitude of the reduction in driver demand power (#10/#11/#22/#23 Fig. 17-Adjusts power proportionally by calculation from inputs of speed sensor #10 and voltage sensor to control flow to the fuel cell; Sato et al. is continuously checking a voltage output of the supply.  It is making sure the voltage is within a proscribed range.  This range is varying as a function of the loading.  When the cell voltage drifts away from boundary thresholds an up or down count is tallied and based upon this count adjusts the air flow in accordance with the number of counts (alpha) on either side of the thresholds per the equation q(i) =q(i-1) + alpha, thereby adjusting as a function of the magnitude of the reads outside the boundary conditions).
It would have been obvious at the effective time for the invention for Yee et al. to estimate the magnitude of any reduction in drive demand power to properly adjust the fuel cell output for the driver demand as taught by Sato et al..

Sato et al. teaches what Yee et al. lacks of:
(re: cl 13) where the anticipating includes estimating a rate of change in the magnitude of the reduction in driver demand power (#S310 fig. 16-calculates voltage speed reduction amount; ¶116-117-change in the voltage reduction reducing rate in the voltage output and hence power reduction rate the declining rate within a range.  Upon reaching an excessive or insufficient boundary reduction rate Sato et al. adjusts the air supply to keeping the power reduction rate within the magnitude of the boundaries).   
It would have been obvious at the effective time for the invention for Yee et al. to estimate the rate of voltage and air flow reduction to maintain sufficient voltage in event of a need to accelerate back power with an increase in demand as taught by Saito et al..

7.	Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Mueller et al. (US 20120171585) in view of Mukiayama (US20120123640) wherein Mueller et al. teaches:
(re: cl 16) A vehicle system, comprising: a vehicle including an accelerator pedal (D7=¶16-pedal) 
fuel cell (¶16-#4-fuel cell);
an electric energy storage device (¶7-battery; ¶29-battery);
an electric machine coupled to a wheel (#2-#3 fig. 1 -wheels driven by motor);
and a controller including to anticipate a reduction in driver demand power (¶17-reduction in FUEL CELL power to downhill or traffic light); and decrease power output of the fuel cell in response to driver demand (¶17- going downhill or traffic light, can turn off FUEL CELL).
Mukiayama teaches what Mueller et al. lacks of:
and a controller including executable instructions stored in non-transitory memory (¶97- microcomputer with RAM/ROM microcomputer needs program to be in memory to execute) to anticipate a reduction in driver demand power (¶95-decel for traffic light timing about to change to red);
via the controller in response from data retrieved from off-board the vehicle (¶120-road infrastructure to vehicle, ¶131-infrastructure to vehicle; Controller with memory; gps-¶14-memory, road data; ¶21-gps road data; ¶27, ¶98-road database );
anticipating the reduction in driver demand power (¶95-decel for traffic light timing).
It would have been obvious at the effective time of the invention for Mueller et al. to use a controller with memory to execute the determination of a reduction of demanded power as a microcontroller can perform calculations and conditional branch operations needed for varying driving conditions and demands as taught by Mukiayama.
It would have been obvious at the effective time of the invention for Mueller et al. to receive information from external sources to anticipate reduction in driver demand power as infrastructure can provide local road condition information independent on local road and traffic signal information as taught by Mukiayama.

Mukiayama teaches what Mueller et al. lacks of:
(re: cl 20) where the data retrieved from off-board the vehicle is retrieved from infrastructure. (¶120-road infrastructure to vehicle, ¶131-infrastructure to vehicle; ¶95-decel for traffic light timing).
It would have been obvious at the effective time of the invention for Mueller et al. to receive information from infrastructure sources to anticipate reduction in driver demand power as infrastructure can provide local road condition information independent on local road and traffic signal information as taught by Mukiayama.

8.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Mueller et al. (US 20120171585) in view of Mukiayama (US20120123640) in further view of Punithan et al (US20180288589) in further view of Gopal (wherein Mueller et al. in view of Mukiayama teaches the elements previously discussed and Gopal teaches what Mueller et al. lacks of:
(re: cl 17) and  where decreasing power output of the fuel cell includes decreasing power output of the fuel cell at a rate that is less than a rate of the anticipated reduction in driver demand power ((¶73-charges battery and capacitor when power demand drops below FUEL CELL capacity thereby maintaining a power output in excess of the driver demand at the FUEL CELL ; fig. 3 &  ¶50-51  cap & battery handle peaks; ¶54 lag fuel cell power level ; ¶65 bat& cap increase in transient; ¶7 batteries in parralele to accomdate FUEL CELL lag)). It would have been obvious at the effective time of the invention for Mueller et al. to reduce power output by less than the driver demand to use the slow changing FUEL CELL power rate to charge up batteries and capacitors during transient reductions and have them available on standby charged to assist during power demand increases as taught by Gopal. 
and Punithan et al. teaches what Mueller et al. lacks of: 
further comprising additional instructions to request data from one or more vehicles to anticipate the reduction in driver demand power signal (¶173-request message from other vehicles).
It would have been obvious at the effective time of the invention for Mueller et al. to send a request message for data effecting demand from other vehicles to specify what road conditions or are ahead or whether a leading vehicle is decelling ahead to avert a rear end collision as taught by Punithan et al..

9.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Mueller et al. (US 20120171585) in view of Mukiayama (US20120123640) in further view of Logan et al.  (US20180288589) wherein Mueller et al. in view of Mukiayama teaches the elements previously discussed and Logan et al. teaches what Mueller et al. lacks of: 
(re: cl 18) further comprising additional instructions to anticipate an increase in driver demand power (¶15-anticipates driver increase-puts unit in full ready mode; #52 fig. 2).
It would have been obvious at the effective time of the invention for Mueller et al. to anticipate an increase in driver demand to adjust for inline changes, upcoming acceleration, or ceasing deceleration rapidly as needed as taught by Logan et al.. 

Mueller et al. teaches: 
(re: cl 19) further comprising additional instructions to decrease fuel and air supplied to the fuel cell in response to anticipating the reduction in driver demand power (¶26- stop mode reduces flow; ¶11).


Response to Amendments/Arguments
10.	Applicant’s amendment to the base claim from which claim 7 depends overcomes the antecedent problem with claim 7.   Applicant’s amendment to claim 15 was insufficient arguments unpersuasive on overcoming the indefiniteness rejection.  (re: cl 15) it is not apparent whether applicant is referring to a change of rate in flow of electrolytes or change in rate of decrease in power as in a slope of the output (L1-2).  
When applicant is reducing the rate of reducing the output is applicant claiming a descending slower or does applicant mean reducing the output?  Is applicant intending reducing the amount of the rate reducing or is applicant intending reducing the amount of power?
	Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejection to claim 1.  Applicant argues Logan is signaling a reduction in driver demand via timing not anticipation.  Anticipating a demand change whether due to a timing or change of conditions is still anticipating an event in advance that changes power demand. See also ¶23 & ¶15.  
Applicant says Logan is directed at increase not decrease.  Primary reference Yee et al. is directed at an increase (power (¶89-increasing via gps anticipation of an uphill section; (¶89-anticipates steep hill; ¶71-load powered from power supply used in event fuel cell not in power mode).  One of ordinary skill the art would have a predictable expectation of success in combing the teachings of a system anticipating an increase in fuel cell output could apply teachings expecting a reduction in anticipated power demand with a predictable expectation of controlling the power output toward reduction as well. 
	A switch in mode results in changes in power output vs. fuel economy.  The change is done in anticipation of what the driver expects his needs will be.  Par23 expressly teaches reducing to a reduced power demand.  The timing is anticipating a reducing in power as it goes into the reduced power mode.  Going into a reduced power mode will anticipate a lesser driver power demand. Relative the higher demand or performance mode.  That it switches automatically via a timeout does not take away from the fact that one would anticipate less power.
	Applicant argues increasing power consumed from an energy storage device (i.e. battery) in response to reducing fuel cell power output.  As the demanded power at the motor will equal the sum of battery and FUEL CELL power, an increase in power from battery will PM=Pbat + Power FUEL CELL, or Pbat= PM-PFUEL CELL.  If PFUEL CELL is reduced the Power supplied by the battery will increase.  
	Applicant’s amendment was sufficient in overcoming the previous rejection to claims 9-10.   Claim 9 -now requires a rate less than a rate of anticipated reduction in driver demand power.  However-Gopal teaches in reduced power demand situations-rather than reducing the FUEL CELL power output, directing the non-reduced power to charge the battery and capacitor (¶73-charges battery and capacitor when power demand drops below FUEL CELL capacity) thereby maintaining a power output reduction while the driver demand is reduced which means the reduction in power output is less than the driver demand. 
	Applicant argues claim 10 requires switching of power from battery to motor.  Yee et al. teaches switching on the power in anticipation of increased demand (¶89- places fuel cell in a power on mode in anticipation of an upcoming incline increase as anticipated by gps and terrain from memory).
In claim Claim12 there is an estimating of the magnitude of power change .  Sato et al. teaches estimating a magnitude of change: (#10/#11/#22/#23 Fig. 17-Adjusts power proportionally by calculation from inputs of speed sensor #10 and voltage sensor to control flow to the fuel cell; Sato et al. is continuously checking a voltage output of the supply.  It is making sure the voltage is within a proscribed range.  This range is varying as a function of the loading.  When the cell voltage drifts away from boundary thresholds an up or down count is tallied and based upon this count adjusts the air flow in accordance with the number of counts (alpha) on either side of the thresholds per the equation q(i) =q(i-1) + alpha, thereby adjusting as a function of the magnitude of the reads outside the boundary conditions).
Claim 12 now requires increasing electric power output at a rate greater than a rate of anticipated increase in driver demand.  Yee et al. teaches increasing electric power output of the fuel cell is at a rate that is greater than a rate of the anticipated increase in driver demand power (¶ 92 -temperature increasing need for fan for cooling or in anticipating of refrigeration of an auxiliary trailer can trigger an increase in power output that is a demand power increase that is not a driver demand increase along with ¶73 can reroute excess power to recharge).  As the refrigeration system demand is not a driver demand increase, an increase in power required by it will increase the power output by more than the driver demand increase.  Sato Adjusts power proportionally by calculation from inputs of speed sensor #10 and voltage sensor to control flow to the fuel cell; Sato et al. is continuously checking a voltage output of the supply.  It is making sure the voltage is within a proscribed range.  This range is varying as a function of the loading.  When the cell voltage drifts away from boundary thresholds an up or down count is tallied and based upon this count adjusts the air flow in accordance with the number of counts (alpha) on either side of the thresholds per the equation q(i) =q(i-1) + alpha, thereby adjusting as a function of the magnitude of the reads outside the boundary conditions.  Applicant is broadly claiming magnitude without specifying which parameter applicant is keying off of.  Further, magnitude is itself a very broad quantity often having an exponential range in its size.  
Claim 13 requires anticipating a rate of change of the magnitude of the reduction in driver demand power.  Sato teaches: ¶116-117- a change in the voltage reduction rate in the voltage output and hence power reduction rate the declining rate within a range.  Upon reaching an excessive or insufficient boundary reduction rate Sato et al. adjusts the air supply to keeping the power reduction rate within the magnitude of the boundaries. Applicant is broadly claiming magnitude without specifying which parameter applicant is keying off of.  Further, magnitude is itself a very broad quantity often having an exponential range in its size.  
	In Claim 14-15 applicant argues that Yee et al. does not teach reducing the rate of fuel cell reduction in response to no indication of reduction in driver demand within a predetermined period of time.  The throttle pedal position is an indication of driver demand.  In Yee et al. at  ¶139- The IC engine driven alternator and FUEL CELL are providing propulsion electric power.  If throttle position is maintained at the threshold position then there is no reduction in driver demanded power.  When the alternator is turned off, the FUEL CELL remains power up till after 1 min.  (¶15-16 keeps fuel cell at full power for a minimum period of time after internal combustion engine has been running alternator and voltage state above a threshold).  As the FUEL CELL continues to supply the power without the alternator from the engine supplying power, there would not be a reduction in FUEL CELL power output, therefor no reduction in the rate.  (#S310 fig. 16-calculates voltage speed reduction amount; ¶116-117-change in the voltage reduction reducing rate in the voltage output and hence power reduction rate the declining rate within a range.  Upon reaching an excessive or insufficient boundary reduction rate Sato et al. adjusts the air supply to keeping the power reduction rate within the magnitude of the boundaries.  Applicant is broadly claiming magnitude without specifying which parameter applicant is keying off of.  Further, magnitude is itself a very broad quantity often having an exponential range in its size.  
	(Re: cl 16) anticipating a stop light would put the vehicle into a situation which requires a reduced demand power as would also going down a hill.  Mueller turns off the fuel cell in anticipation of the stop light timing or going downhill. Turning off a FUEL CELL is going to reduce its power.  
CL 17 now requires reducing power output of the FUEL CELL less than the driver demand.  However- Gopal teaches in reduced power demand situations rather than reducing the FUEL CELL power output, directing the non-reduced power to charge the battery and capacitor (¶73-charges battery and capacitor when power demand drops below FUEL CELL capacity) thereby maintaining a power output in excess of the driver demand which means the reduction in power output is less than the driver demand. Driver demand has dropped more than output and there is a switch with the reduced driver power demand redirected to charging the battery and capacitor.  Applicant argues cl 17 requires the vehicle request information from another vehicle.  Punthan et al. teaches requesting data from other vehicles (¶172 & 173).  


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655